UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6842



SERGIO GONSALEZ,

                                               Plaintiff - Appellant,

          versus


SERGEANT HERNANDEZ,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-00-5-1-MU)


Submitted:   August 30, 2000             Decided:   September 11, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sergio Gonsalez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sergio Gonsalez appeals the district court’s order dismissing

his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint for failure to

state a claim.    We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.     See Gonsalez v.

Hernandez, No. CA-00-5-1-MU (W.D.N.C. May 17, 2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2